DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.

6.	Claims 5, 7, 8, 12-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae et al ( US 2018/0098370 A1, hereinafter “Bangolae”) in view of Kim et al. (US 2014/0022982 A1, hereinafter “Kim”).
Regarding claim 5, Bangolae teaches a method of downlink data transmission, the method  comprising: transmitting, by a network system (fig. 2, ¶ [0039], The eNodeB 206), downlink data for a first user equipment to the first user equipment while the first user equipment is operating in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determining, by the network system, to use the first user equipment as a repeater for wirelessly communicating with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720); signaling, by the network system, to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to function as a repeater in the repeater mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE), wherein the first user equipment operates in the repeater mode at a different time than operating in the traffic mode (¶ [0050], the relay UE 420 can determine whether or not to initiate the relay functionality, the relay UE 420 may only decide to act as a relay if a user/upper layer configures a setting on the relay UE 420 to enable the relay functionality, ¶ [0060], the eNodeB 730 receives the sidelink UE information message with the relay UE's interest in acting as a relay, and then the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality. If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation message to the relay UE).

Kim teaches wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode (figs. 8, 9, ¶ [0095], the relay node is required to transmit the backhaul uplink to the base station, receive the access uplink from the user equipment, receive the backhaul downlink from the base station, and transmit the access downlink to the user equipment, ¶ [0096], ¶ [0127], the UE-relay (user equipment (U1)) may decode the codeword x1 from signal y1, ¶ [0131], ¶ [0132], U1 may perform modulation for the extracted data and transmit the modulated data to the user U2,  ¶ [0140]) and transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment; transmitting, by the network system, second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode (figs. 8, 9, 21, ¶ [0005],  ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329], ¶ [0113]); 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, at the first user equipment operating as the repeater, a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode and to transmit, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment and transmit, by the network system, second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode in the system of Bangolae to increase decoding success rate (¶ [0146] of Kim). 
 	Regarding claim 16, Bangolae teaches a method of processing uplink data, the method comprising: receiving, by a network system (fig. 2, ¶ [0039], The eNodeB 206), uplink data for a first user equipment from the first user equipment while the first user equipment is operating in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determining, by the network system, to use the first user equipment as a repeater for wirelessly communicating with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720); signaling, by the network system, to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to function as a repeater in the repeater mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); receiving, by the network system, first uplink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE),, wherein the first user equipment operates in the repeater mode at a different time than operating in the traffic mode (¶ [0050], the relay UE 420 can determine whether or not to initiate the relay functionality, the relay UE 420 may only decide to act as a relay if a user/upper layer configures a setting on the relay UE 420 to enable the relay functionality, ¶ [0060], the eNodeB 730 receives the sidelink UE information message with the relay UE's interest in acting as a relay, and then the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality. If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation message to the relay UE).
	Bangolae does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode;  receiving, by the network system, second uplink data for the at least one second user equipment from the at least one second user equipment while the first user equipment is operating in the repeater mode; and jointly processing, by the network system, the first uplink data together with the second uplink data.
 	Kim teaches wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode (figs. 8, 9, ¶ [0095], the relay node is required to transmit the backhaul uplink to the base station, receive the access uplink from the user equipment, receive the backhaul downlink from the base station, and transmit the access downlink to the user equipment, ¶ [0096], ¶ [0127], the UE-relay (user equipment (U1)) may decode the codeword x1 from signal y1, ¶ [0131], ¶ [0132], U1 may perform modulation for the extracted data and transmit the modulated data to the user U2,  ¶ [0140]) transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first figs. 8, 9, 21, ¶ [0005],  ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); a destination/second user equipment receives first downlink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and receives second downlink data, from the network system, for the at least one second user equipment from the network system while the first user equipment is operating in the repeater mode (fig. 21, ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); and jointly process the first downlink data together with the second downlink data (¶ [0141]-¶ [0143], The destination user equipment U2 may finally recover its data in a manner of joint-decoding through concatenation between the signal y1 received for the first transmission phase and the signal y2 received for the second transmission phase, ¶ [0181], the destination node may try data decoding on the basis of the data received from the source node at the step S1110 and the data received from the relay node at the step S1140).
	Thus, it would have been obvious to one of ordinary skill in the art to process, at the user equipment operating as a repeater, a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user ¶ [0146] of Kim).  	
 	Regarding claims 7, 8, 18 and 19, Bangolae in in view of Kim teaches the method of Claim 5, wherein determining to use the first user equipment as the repeater based on at least one of a battery power level of the first user equipment or a channel condition associated with the first user equipment (Bangolae: ¶ [0052], the relay UE 420 may only decide to act as a relay if the relay UE's battery status is above a certain threshold, or if the relay UE 420 is connected to a permanent power supply, ¶ [0149], ¶ [0138], the relay UE can act as a relay only when its network connection channel quality is above a defined threshold, ¶ [0042], the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay).
 	Regarding claim 12, Bangolae in view of Kim teaches the method of Claim 5, Bangolae further teaches receiving, by the network system, first uplink data for the at least one second user equipment from the first user equipment operating in the repeater mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE).
	Bangolae does not explicitly teach receiving, by the network system, first uplink data for the at least one second user equipment from the first user equipment operating in the repeater mode; receiving, by the network system, second uplink data for the at least one second user equipment from the at least one second user equipment; and
jointly processing, by the network system, the first uplink data together with the second uplink data.
 	Kim teaches destination/second user equipment receives first downlink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and receives second downlink data for the at least one second user equipment from the network system while the first user equipment is operating in the repeater mode (fig. 21, ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); and jointly process the first downlink data together with the second downlink data (¶ [0141]-¶ [0143], The destination user equipment U2 may finally recover its data in a manner of 
joint-decoding through concatenation between the signal y1 received for the first transmission phase and the signal y2 received for the second transmission phase, ¶ [0181], the destination node may try data decoding on the basis of the data received from the source node at the step S1110 and the data received from the relay node at the step S1140).
¶ [0146] of Kim).  	
 	Regarding claim 13, Bangolae in view of Kim teaches the method of Claim 5.
Bangolae does not explicitly teach wherein the first downlink data and the second downlink data are transmitted at substantially the same carrier frequency.
Kim teaches wherein the first downlink data and the second downlink data are transmitted at substantially the same carrier frequency (figs. 8, 9, ¶ [0096], the case where the backhaul link is operated at the same frequency band as that of the access link will be referred to as `in-band`, ¶ [0140]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit the first downlink data and the second downlink data at substantially the same carrier frequency in the system of Bangolae to use design methodologies well known in the art.
 	Regarding claim 14, Bangolae in view of Kim teaches the method of Claim 5.
Bangolae does not explicitly teach further comprising transmitting, by the network system, third downlink data for the at least one second user equipment to a third user equipment while the third user equipment is operating in a transmit-receive point mode.
fig. 20).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to transmit, by the network system, third downlink data for the at least one second user equipment to a third user equipment while the third user equipment is operating in a transmit-receive point mode in the system of Bangolae to increase decoding success rate (¶ [0146] of Kim).  	
 7.	Claims 1, 2, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim and Kim et al. (US 2018/0198539 A1, hereinafter “Kim’539”).
 	Regarding claim 1, Bangolae teaches a network system comprising: a base band unit in communication with antenna and arranged to process data associated with wireless communication via one or more antennas (fig. 2, ¶ [0039], The eNodeB 206, ¶ [0127], ¶ [0128]), the base band unit configured to: cause transmission of downlink data for a first user equipment to the first user equipment while the first user equipment operates in a traffic mode (figs 2, 7-9, ¶ [0038], a given UE can determine to act as a relay UE, or can be instructed to act as a relay UE, ¶ [0060] The relay UE 720 can determine whether or not it is interested to act as a relay based on the relay configuration parameters and UE internal information); determine to use the first user equipment as a repeater for wirelessly communicating with at least one second user equipment (figs. 2, 7- 9, ¶ [0038], ¶ [0047], in a second scenario, the eNodeB 206 decides for the relay UE 204 to act as a relay, ¶ [0060], the eNodeB 730 makes a final determination on whether the relay UE 720 should enable its relay functionality.  If the eNodeB 730 determines that the relay UE 720 is to act as a relay, the eNodeB 730 can communicate a relay initiation and configuration message to the relay UE 720);
cause the network system to signal to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to function as a repeater in the repeater mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); cause transmission of first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment; receive first uplink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and process the first uplink data for the at least one second user equipment (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE).
 	Bangolae does not explicitly teach the network system comprising: a plurality of antennas; and the base band unit in communication with the plurality of antennas and arranged to process data associated with wireless communication via one or more of the plurality of antennas; cause transmission of second downlink data for the at least one second user equipment to the at least one second user equipment while the first 
	Kim teaches the network system comprising: a plurality of antennas; and the base band unit in communication with the plurality of antennas and arranged to process data associated with wireless communication via one or more of the plurality of antennas (figs. 6 and 7); the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode (figs. 8, 9, ¶ [0095], the relay node is required to transmit the backhaul uplink to the base station, receive the access uplink from the user equipment, receive the backhaul downlink from the base station, and transmit the access downlink to the user equipment, ¶ [0096], ¶ [0127], the UE-relay (user equipment (U1)) may decode the codeword x1 from signal y1, ¶ [0131], ¶ [0132], U1 may perform modulation for the extracted data and transmit the modulated data to the user U2,  ¶ [0140]); cause transmission of first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment; cause transmission of second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode (figs. 8, 9, 21, ¶ [0005],  ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); a destination/second user equipment receives first downlink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and receives second downlink data for the at least one second user equipment from the network system while the first user equipment is operating in the repeater mode (fig. 21, ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); and jointly process the first downlink data together with the second downlink data (¶ [0141]-¶ [0143], The destination user equipment U2 may finally recover its data in a manner of 
joint-decoding through concatenation between the signal y1 received for the first transmission phase and the signal y2 received for the second transmission phase, ¶ [0181], the destination node may try data decoding on the basis of the data received from the source node at the step S1110 and the data received from the relay node at the step S1140).
	Thus, it would have been obvious to one of ordinary skill in the art to include, at the network system, a plurality of antennas and to communicate with the plurality of antennas and process data associated with wireless communication via one or more of the plurality of antennas; process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode; cause transmission of second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode; to receive, at the network system, first uplink data for ¶ [0146] of Kim).  	
	Bangolae in view of Kim does not explicitly teach wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain without demodulation to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode.
	Bangolae in view of Kim teaches cause the network system to signal to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode.
	Kim’539 teaches a repeater is configured to process a radio frequency signal received by an antenna of the repeater entirely in the radio frequency domain without demodulation to generate a processed radio frequency signal and wherein the repeater is configured to wirelessly transmit the processed radio frequency signal (¶ [0028], In this case, the relay base station (or RRH) can transmit downlink data received from the central base station (or BBU) to the terminal without performing additional operations (e.g., demodulation, decoding, scheduling, coding, and modulation operations)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, at the first user equipment operating as a repeater, a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain without demodulation to generate a processed radio frequency signal in the repeater mode, and to wirelessly transmit the processed radio frequency signal in the repeater mode in the system of Bangolae in view of Kim to improve the performance of the communication network (¶ [0028] of Kim’539).
 	Regarding claim 2, Bangolae in in view of Kim and Kim’539 teaches the network system of Claim 1, wherein the base band unit is configured to determine to use the first user equipment as the repeater based on at least one of a battery power level of the first user equipment or a channel condition associated with the first user equipment (Bangolae: ¶ [0052], the relay UE 420 may only decide to act as a relay if the relay UE's battery status is above a certain threshold, or if the relay UE 420 is connected to a permanent power supply, ¶ [0149], ¶ [0138], the relay UE can act as a relay only when its network connection channel quality is above a defined threshold, ¶ [0042], the s-relay parameter (threshold relay lower) can represent a Uu link quality threshold above which a given UE can act as a relay).
 	Regarding claim 10, Bangolae in view of Kim teaches the method of Claim 5.
Bangolae does not explicitly teach further comprising verifying that the first user equipment comprises circuitry arranged to function as the repeater, wherein the circuitry arranged to function as the repeater is configured to receive and input signal 
Kim teaches user equipment comprises circuitry arranged to function as the repeater, wherein the circuitry arranged to function as the repeater is configured to receive and input signal and generate an output signal having substantially the same carrier frequency as the input signal (figs. 8, 9, ¶ [0096], the case where the backhaul link is operated at the same frequency band as that of the access link will be referred to as `in-band`, ¶ [0140]).
Further, Kim’539 teaches the repeater circuitry arranged to function as repeater is configured to generate an output signal without demodulating the input signal to baseband (¶ [0028]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine based on verifying that the first user equipment comprises circuitry arranged to function as the repeater, and configure the circuitry arranged to function as  the repeater to receive and input signal and generate an output signal having substantially the same carrier frequency as the input signal without demodulating the input signal to baseband in the system of Bangolae in view of Kim to improve the performance of the communication network (¶ [0028] of Kim’539).
Regarding claim 15, Bangolae view of Kim teaches the method of Claim 5, further comprising: processing, by the first user equipment, the first downlink data for the at least one second user equipment; and transmitting, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment (¶ [0127]-¶ [0129], ¶ [0140] and ¶ [0141]).

Kim’539 teaches processing, by the first user equipment, the first downlink data for the at least one second user equipment without demodulation to baseband; and transmitting, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment (¶ [0028], In this case, the relay base station (or RRH) can transmit downlink data received from the central base station (or BBU) to the terminal without performing additional operations (e.g., demodulation, decoding, scheduling, coding, and modulation operations)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, by the first user equipment, the first downlink data for the at least one second user equipment without demodulation to baseband and to transmit, by the first user equipment, the processed first downlink data for the at least one second user equipment to the at least one second user equipment in the system of Bangolae to improve the performance of the communication network (¶ [0028] of Kim’539).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim and Kim’539 as applied to claim 1 above, and further in view of Cho et al. (US 2013/0331093 A1, hereinafter “Cho”).
Regarding claims 3, 11 and 20,  Bangolae in view of Kim and Kim’539 teaches the network system of Claim 1.
Bangolae in view of Kim does not explicitly teach wherein the base band unit is configured to: compute network efficiency with the first user equipment operating in the
repeater mode; and instruct the first user equipment to terminate operating in the repeater mode in response to detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount.
	Cho teaches instruct the first user equipment to terminate operating in the repeater mode in response to detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount (¶ [0011], when a communication relay performance of the relay terminal is degraded to be less than the predetermined level, the base station may make a request for suspending the communication relay, ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute network efficiency with the first user equipment operating in the repeater mode and instruct the first user equipment to terminate operating in the repeater mode in response to detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount in the system of Bangolae in view of Kim and Kim’539 to further enhance system efficiency and reliability. 
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim and Kim’539 as applied to claim 1 above, and further in view of Kang et al. (US 2007/0081479 A1, hereinafter “Kang”)
Regarding claims 4, Bangolae in view of Kim and Kim’539teaches the network system of Claim 1.
Bangolae in view of Kim does not explicitly teach wherein the base band unit is configured to: determine to use a third user equipment as a second repeater; and
signal to the first user equipment to operate as the second repeater.
Kang teaches determine to use a third user equipment as a second repeat and signal to the first user equipment to operate as the second repeater; (figs. 4-6, ¶ [0057], ¶ [0063]).
 	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to determine to use a third user equipment as a second virtual transmit-receive point; to signal to the third user equipment to operate as the second virtual transmit-receive point  in the system of Bangolae in view of Kim and Kim’539 to increase system capacity or expand coverage area (¶ [0057] of Kang).
10.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of  Kim as applied to claim 5 above, and further in view of Andreozzi et al. (US 2013/0336200 A1, hereinafter “Andreozzi”).
 	Regarding claim 6 and 17, Bangolae in view of Kim teaches the method of Claim 5.
Bangolae does not explicitly teach further comprising computing an estimated network capacity with the first user equipment operating in the repeater mode, wherein the determining to use the first user equipment as the repeater is based on the computing.
figs. 3-6, ¶ [0079], ¶ [0081], The access procedure computes how many bytes would be transmitted on the relay's access link if the latter was activated and the UEs were scheduled by the relay node according to an exhaustive Max-Throughput algorithm, ¶ [0047], ¶ [0053] and ¶ [0058] the present invention is such that each relay is activated on the link (whether backhaul or access) that allows the highest amount of data to be transmitted).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute an estimated network capacity with the first user equipment operating in the repeater mode, and to determine to use the first user equipment as the repeater is based on the computing to select/activate/use the user equipment that allows the highest amount of data to be transmitted (¶ [0058] of Andreozzi).
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim as applied to claim 1 above, and further in view of Kang et al. (US 2007/0081479 A1, hereinafter “Kang”)
 	Regarding claim 9, Bangolae in view of Kim teaches the method of Claim 5.
Bangolae does not explicitly teach further comprising registering the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the repeater, and wherein the determining to use the first user equipment as the repeater comprises accessing information associated with the first user equipment from the data store.
Figs. 4-9, ¶ [0052], a BS receives RS capability information from a node during an initial connection procedure in step 411.  The RS capability information indicates whether the node supports the relay function, ¶ [0054], The potential RS list includes information about RS-capable nodes which have not been selected as RSs during initial connection but can be later during communications, ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to register the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the virtual transmit-receive point, and to determine to use the first user equipment as the virtual transmit-receive point by accessing information associated with the first user equipment from the data store in the system of Bangolae in view of Kim to keep track user equipment(s) capable of operating as relay for fast/as needed activation/de-activation of relay function.
12.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bangolae in view of Kim as applied to claim 5 above, and further in view of Cho et al. (US 2013/0331093 A1, hereinafter “Cho”).
	Regarding claims 11 and 20,  Bangolae in view of Kim teaches the method of Claim 5.

repeater mode; detecting that the first user equipment to terminate operating in the repeater mode improve network efficiency by less than a threshold amount and instructing the first user equipment to  terminate operating in the repeater mode in response to detecting.
	Cho teaches instruct the first user equipment to terminate operating in the repeater mode in response to detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount (¶ [0011], when a communication relay performance of the relay terminal is degraded to be less than the predetermined level, the base station may make a request for suspending the communication relay, ¶ [0041]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to compute, by the network system, network efficiency with the first user equipment operating in the repeater mode and instruct the first user equipment to terminate operating in the repeater mode in response to detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount in the system of Bangolae in view of Kim to further enhance system efficiency and reliability.  	
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
14.	Claim 5-9, 11, 12 and 16- 20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5-9, 11, and 16-19   of copending Application No. 16/268,343  (reference application) in view of Kim. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 5, 12 and 16, claims 1 or 6 or 16 of the copending application teaches a network system comprising: a plurality of antennas; and a base band unit in communication with the plurality of antennas and arranged to process data associated with wireless communication via one or more of the plurality of antennas, the base band unit configured to: cause transmission of downlink data for a first user equipment to the first user equipment while the first user equipment operates in a traffic mode; determine to use the first user equipment as a repeater for wirelessly communicating with at least one second user equipment; signal to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode in the repeater mode; cause transmission of first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode; receive first uplink data 
	Claim 1 the copending application does not explicitly teach cause transmission of second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode; 
receive second uplink data for the at least one second user equipment from the at least one second user equipment while the first user equipment is operating in the repeater mode; and jointly process the first uplink data together with the second uplink data.
 	Kim teaches transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment; transmitting, by the network system, second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode (figs. 8, 9, 21, ¶ [0005],  ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); a destination/second user equipment receives first downlink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and receives second downlink data, from the network system, for the at least one second user equipment from the network system while the first user equipment is operating in the repeater mode (fig. 21, ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329]); and jointly process the first downlink data together with the second downlink data (¶ [0141]-¶ [0143], The destination user equipment U2 may finally recover its data in a manner of joint-decoding through concatenation between the signal y1 received for the first transmission phase and the signal y2 received for the second transmission phase, ¶ [0181], the destination node may try data decoding on the basis of the data received from the source node at the step S1110 and the data received from the relay node at the step S1140).
	Thus, it would have been obvious to one of ordinary skill in the art to receive, at the network system, first uplink data for the at least one second user equipment from the first user equipment while the first user equipment is operating in the repeater mode and to receive, at the network system, second uplink data for the at least one second user equipment from the at least one second user equipment while the first user equipment is operating in the repeater mode and to jointly process, at the network system, the first uplink data together with the second uplink data in the system of claim 1 to increase decoding success rate (¶ [0146] of Kim).  
 	Regarding claims 6 and 17, claim 2 or 7 or 17 of the copending application teaches computing an estimated network capacity with the first user equipment operating in the repeater mode, wherein the determining to use the first user equipment as the repeater is based on the computing.
 	Regarding claims 7, 8, 18 and 19, claim 8 or 18 of the copending application teaches wherein the determining to use the first user equipment as the repeater is based on one or more operational characteristics of the first user equipment; wherein the one or more operational characteristics of the first user equipment comprise a battery power level of the first user equipment and a channel condition associated with the first user equipment.
Regarding claim 9, claim 9 of the copending application teaches the method of Claim 5, further comprising registering the first user equipment in a data store in response to receiving an indication that the first user equipment is capable of operating as the repeater, and wherein the determining to use the first user equipment as the repeater comprises accessing information associated with the first user equipment from the data store.
 	Regarding claims 11 and 20, claim 11 or 19 of the copending application teaches computing, by the network system, network efficiency with the first user equipment operating in the repeater mode; detecting that the first user equipment operating in the repeater mode improves network efficiency by less than a threshold amount; and instructing the first user equipment to terminate operating in the repeater mode in response to the detecting.
Response to Arguments
15.	Applicant's arguments filed on January 4, 2021 have been fully considered but they are not persuasive. 
16.	On pages 11-12 of Arguments/Remarks, applicant argues “…Applicant respectfully submits that Bangolae and Kim, individually or collectively, do not disclose or suggest at least “signaling, by the network system, to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode,” as presently recited in Claim 5. 
Examiner respectfully disagrees and submits that Bangolae teaches signaling, by the network system, to the first user equipment to operate in a repeater mode, wherein the first user equipment is configured to function as a repeater in the repeater mode (figs. 7-9, ¶ [0038], the network can instruct the relay UE to act as a relay using the relay configuration message, ¶ [0067], the eNodeB 930 can instruct the relay UE 920 to act as a relay via the relay initiation and configuration message, which can be dedicated signaling that is specific to the relay UE 920); transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode (fig. 2, ¶ [0167], perform data communications with the eNodeB via the relay UE, wherein the relay UE is configured to receive data from the eNodeB or the remote UE and relay the data to the remote UE or the eNodeB, respectively, ¶ [0039], ¶ [0036], The relay UE can relay unicast traffic in both uplink (UL) and downlink (DL).  In other words, the relay UE can forward information from the remote UE in uplink to the network, as well as forward information from the network in downlink to the remote UE).
 	Kim teaches wherein the first user equipment is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode (figs. 8, 9, ¶ [0095], the relay node is required to transmit the backhaul uplink to the base station, receive the access uplink from the user equipment, receive the backhaul downlink from the base station, and transmit the access downlink to the user equipment, ¶ [0096], ¶ [0127], the UE-relay (user equipment (U1)) may decode the codeword x1 from signal y1, ¶ [0131], ¶ [0132], U1 may perform modulation for the extracted data and transmit the modulated data to the user U2,  ¶ [0140]) and transmitting, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment; transmitting, by the network system, second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode (figs. 8, 9, 21, ¶ [0005],  ¶ [0095] ¶ [0327], The reception module 2111 may receive various signals, data and information on an uplink from one or more of the user equipment and the relay Station, ¶ [0329], ¶ [0113]); 
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, at the first user equipment operating as the repeater, a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode and to transmit, by the network system, first downlink data for the at least one second user equipment to the first user equipment while the first user equipment is operating in the repeater mode equipment and transmit, by the network system, second downlink data for the at least one second user equipment to the at least one second user equipment while the first user equipment is operating in the repeater mode in the system of Bangolae to increase decoding success rate (¶ [0146] of Kim). 

17.	On pages 10-11 of Arguments/Remarks, applicant argues “…The cited disclosure of Bangolae and Kim relates to user equipment relays. Neither Bangolae nor Kim is related to a user equipment configured to operate in a repeater mode as presently recited in Claim 1. Indeed, neither Bangolae nor Kim discloses a “first user equipment [] configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain without demodulation to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode.” …This subject matter is not disclosed or suggested by the references cited in rejections under 35 U.S.C. § 103, individually or collectively. Moreover, the cited disclosure of Kim ‘539 relied upon in the rejection of Claim 10 appears unrelated to a user equipment and there is no apparent reason to have applied any features of the cited disclosure of Kim ‘539 to a user equipment of Bangolae…”
	Examiner respectfully disagrees and submits that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious 
 	In this case, Bangolae in view of Kim teaches cause the network system to signal to the first user equipment to operate in a repeater mode, wherein the first user equipment, operating as a repeater, is configured to process a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain to generate a processed radio frequency signal in the repeater mode, and wherein the first user equipment is configured to wirelessly transmit the processed radio frequency signal in the repeater mode.
	Kim’539 teaches a repeater is configured to process a radio frequency signal received by an antenna of the repeater entirely in the radio frequency domain without demodulation to generate a processed radio frequency signal and wherein the repeater is configured to wirelessly transmit the processed radio frequency signal (¶ [0028], In this case, the relay base station (or RRH) can transmit downlink data received from the central base station (or BBU) to the terminal without performing additional operations (e.g., demodulation, decoding, scheduling, coding, and modulation operations)).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the functionality of a repeater of Kim’539 to process, by the first user equipment operating as a repeater, a radio frequency signal received by an antenna of the first user equipment entirely in the radio frequency domain without ¶ [0028] of Kim’539).
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (7 AM-4 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/           Examiner, Art Unit 2477